—In a matrimonial action in which the parties were divorced by judgment entered May 27, 1997, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Lifson, J.), dated December 5, 1997, as denied those branches of his cross motion which were to modify a Qualified Domestic Relations Order, dated June 13, 1997, by striking paragraph 12 thereof, and, in effect, to recover the amount of money overpaid by his pension plan administrator to the plaintiff.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, those branches of the cross motion which were to modify the Qualified Domestic Relations Order dated June 13, 1997, by striking paragraph 12 thereof, and to recover the amount of money overpaid by the defendant’s pension plan administrator to the plaintiff, are granted, and the matter is remitted to the Supreme Court, Suffolk County, to determine the amount of money overpaid by the defendant’s pension plan administrator to the plaintiff.
We agree with the defendant that pursuant to the parties’ stipulation dated January 7, 1997, the plaintiff was only entitled to receive the sum of $3,000 per month from the defendant’s pension plan, retroactive to February 1, 1996, the date of the defendant’s retirement. Accordingly, the matter is remitted to the Supreme Court to determine the amount of money that has been paid by the defendant’s pension plan administrator to the plaintiff that is in excess of $3,000 per month, retroactive to February 1, 1996. Rosenblatt, J. P., Santucci, Friedmann and McGinity, JJ., concur.